Abatement Order filed May 11, 2021




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00746-CV

                     IN RE THE COMMITMENT OF M.G.

                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 531010003


                              ABATEMENT ORDER

      This is an appeal from an order requiring court-ordered mental health services
under chapter 574 of the Health and Safety Code. See Tex. Health & Safety Code
§ 574.070. Appellant M.G. was represented in the trial court by appointed counsel,
Angela Phea. Id. § 574.003.

      Appellant’s brief was originally due January 4, 2021. When no brief was filed,
we abated the appeal for the trial court to conduct a hearing to determine the reason
for the failure. At the hearing, Phea stated that her last contact with appellant was
when appellant fired her and said she would retain new counsel. Phea did not file the
notice of appeal for appellant and was unaware appellant had filed a pro se notice of
appeal. The trial court appointed Martina Cartwright as new counsel for appellant.
      On March 25, 2021, Cartwright filed a status report describing her efforts to
locate appellant and a motion to extend time to file appellant’s brief. We granted the
motion until May 3, 2021. On May 3, 2021, Cartwright filed a second status report
again detailing her extensive but unsuccessful efforts to locate appellant to determine
if appellant wants to continue the prosecution of this appeal.

      Accordingly, we order the judge of Probate Court No. 3 to immediately
conduct a hearing, at which appellant’s counsel and counsel for the State shall
participate, to determine (1) whether appellant has abandoned this appeal; and (2)
whether Cartwright should be permitted to withdraw..

      The judge shall see that a record of the hearing is made and order the court
reporter to forward a record of the hearing to this court. The judge shall make
findings of fact and conclusions of law and order the trial court to forward a
supplemental clerk’s record containing the findings and conclusions. The transcribed
record of the hearing and supplemental clerk’s record shall be filed with the clerk of
this court on or before June 10, 2021.

      If the judge finds that appellant has abandoned her appeal, we will
dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1),
42.3(b); State ex rel. Y.S., No. 08-18-00130-CV, 2018 WL 4113165, at *1 (Tex.
App.—El Paso Aug. 29, 2018, no pet.) (mem. op.) (per curiam) (dismissing for want
of prosecution appeal from order requiring court-ordered mental health services).

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2